Case 19-00795   Doc 24   Filed 11/14/19 Entered 11/15/19 08:08:55   Desc Main
                           Document     Page 1 of 5
Case 19-00795   Doc 24   Filed 11/14/19 Entered 11/15/19 08:08:55   Desc Main
                           Document     Page 2 of 5
Case 19-00795   Doc 24   Filed 11/14/19 Entered 11/15/19 08:08:55   Desc Main
                           Document     Page 3 of 5
Case 19-00795   Doc 24   Filed 11/14/19 Entered 11/15/19 08:08:55   Desc Main
                           Document     Page 4 of 5
Case 19-00795   Doc 24   Filed 11/14/19 Entered 11/15/19 08:08:55   Desc Main
                           Document     Page 5 of 5
